Citation Nr: 0321871	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel









INTRODUCTION

The veteran had verified active military service from August 
1983 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for PTSD for failure to submit new and material 
evidence.


REMAND

Pursuant to the authority of regulation 38 C.F.R. 
§ 19.9(a)(2) (2002) which was then in effect, the Board 
issued a development memorandum to its internal evidence 
development unit in March 2003 requesting that it obtain any 
of the veteran's additional outstanding service personnel 
records which may be pertinent his claim.  Copies of his DA 
20 Forms (i.e., his service personnel records) were obtained 
and associated with the veteran's claims file in early May 
2003.  

However, during the course of this appeal there was a 
significant change in the law which directly affects the 
current appeal.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") determined that regulation 38 C.F.R. § 19.9(a)(2) 
was invalid because it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (i.e., the RO) for initial 
consideration of the evidence and without having to obtain 
the appellant's waiver, contrary to controlling statutes.  
The file does not contain any signed document from the 
veteran waiving his right of first review by the agency of 
original jurisdiction of the evidence obtained by the Board.  
Therefore, the case should be remanded to the RO for 
development and adjudication in the first instance in 
compliance with the Court's decision in order to avoid 
committing a procedural error.

We further note that while the case was in the custody of the 
Board the veteran submitted a handwritten witness statement 
from his fiancée in June 2003.  The witness' statement 
pertained directly to the issue currently on appeal.  No 
waivers of first review by the agency of original 
jurisdiction accompanied the statement.  To avoid prejudice 
to the veteran's appeal, the case should be remanded to the 
RO so that they may review the new evidence submitted in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In view of the foregoing discussion and to ensure full 
compliance with the holding of the Court, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the 
evidence, if any, the veteran is 
expected to provide in support of the 
claim and the evidence, if any, that the 
RO will obtain for him.  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing 
him an appropriate response period, the 
RO should then readjudicate the 
veteran's application to reopen his 
previously denied claim of entitlement 
to service connection for PTSD.

3.  If the claim is not resolved to the 
satisfaction of the veteran, a 
Supplemental Statement of the Case 
should be prepared and the appellant and 
his representative should be given a 
reasonable period of time for reply.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


